 Case 3:17-cv-00183-CAB-BGS Document 829 Filed 11/13/20 PageID.39920 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   FINJAN, INC.,                                      Case No.: 3:17-cv-0183-CAB-BGS
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION FOR
13   v.                                                 SUBSTITUTION OF COUNSEL
14   ESET, LLC, a California Limited Liability
     and ESET SPOL. S.R.O., a Slovak                    [Doc. No. 828]
15
     Republic Corporation,
16                                  Defendants.
17
18         It is hereby ORDERED that Finjan’s motion for substitution of counsel is
19   GRANTED. The Clerk of Court is instructed to substitute Fish & Richardson P.C., and
20   in particular the individual attorneys identified in the motion, in place of Kramer Levin
21   Naftalis & Frankel LLP as counsel for Plaintiff on the docket.
22         It is SO ORDERED.
23   Dated: November 13, 2020
24
25
26
27
28

                                                    1
                                                                             3:17-cv-0183-CAB-BGS
